DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 25 March 2022 and not repeated herein is overcome and hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 25 July 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
Claim 38 recites the limitation "the fastener port" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a fastener port is not recited in claim 1 from which claim 38 depends and is not introduced in claim 38.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 26, 40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al., US 6,280,667 (“Koenig”) in view of Deaner et al., US 2013/0217815 (“Deaner”)(both references newly cited).
Regarding claims 1 and 46, Koenig discloses a window fenestration comprising a glazing and an extruded window sash comprising a body member formed from a composite material (abstract, col. 1 lines 7-16, col. 5 lines 15-20, col. 12 lines 27-54, Fig. 5). The body member comprises a wall surrounding an interior channel in cross-section (col. 12 lines 27-54, Fig. 5).  A portion of the wall of the body member is covered with a capstock while another portion is not (col. 12 lines 27-54, Fig. 5). The portion of the body member not covered with the capstock reads on the claimed first extruded portion defining a first segment of a perimeter.  The portion of the body member covered with the capstock reads on the claimed second extruded portion defining a second segment of a perimeter. 

    PNG
    media_image1.png
    719
    924
    media_image1.png
    Greyscale
Koenig teaches that the composite material which forms the body member comprises a polyvinyl chloride (PVC) resin (i.e. a polymer resin) and wood fibers (i.e. wood particles) (abstract, col. 5 lines 15-20).  Koenig goes on to teach an example of the composite material comprising 60 wt% PVC and 40 wt% of wood fibers (col. 24 lines 4-6, Table II).  The composite material which forms the body member reads on the claimed first composition.







Annotated Figure 5 of Koenig illustrating the disclosed extruded window sash.

Koenig is silent regarding the sash comprising a second composition comprising a polymer resin and glass fibers.
Deaner discloses an extrudable composite material suitable for forming the capstock in building materials [abstract, 0063-0066]. The composite material comprises a polylactic acid (PLA) resin and up to 70 wt% of a filler material which may be glass fibers [0062].
Koenig and Deaner are both directed towards extruded building materials comprising a capstock.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the composite material disclosed by Deaner to form the capstock of the window sash of Koenig because it was art recognized to be suitable for the purpose (see MPEP 2144.07). The capstock of the resulting window sash would have comprised a PLA resin and up to 70 wt% of glass fibers and therefore would have rendered obvious the claimed second composition.
Regarding claim 9, modified Koenig does not teach or suggest that the composite material of the body member (corresponding to the claimed first composition) is required to comprise any impact modifier.
Regarding claim 26, the base member disclosed by Koenig may reasonable be interpreted as comprising a first lateral wall as shown below.

    PNG
    media_image2.png
    751
    1191
    media_image2.png
    Greyscale








    PNG
    media_image3.png
    631
    684
    media_image3.png
    Greyscale
Regarding claim 40, as is illustrated below, the capstock (which corresponds to the claimed second portion) may be reasonably interpreted as comprising a flange as claimed.









Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Deaner as applied to claim 1 above, and further in view of the Biostrength 150 technical datasheet published by Arkema and archived online on 7 June 2016 at https://web.archive.org/web/20160607205030/https://
www.palmerholland.com/Assets/User/Documents/Product/45833/5890/MITM10308.PDF (“Arkema”)(copy provided herewith)(newly cited).
Regarding claim 7, as is described above, Koenig taken in combination with Deaner teaches an extruded article that meets the limitations of claim 1.  Modified Koenig is silent regarding a second extruded portion being formed from a composition comprising an impact modifier.
Arkema discloses an impact modifier for PLA resin compositions (page 1 – under “product description” and “product benefits”).  The impact modifier increases the toughness and impact strength of PLA resins (page 1 – under “product description” and “product benefits”).  Arkema teaches using the impact modifier in amounts of from 2 to 15 wt% (page 1 – under “Suggestions for Use”).  
Modified Koenig and Arkema are both directed towards materials comprising a PLA resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 2 to 15 wt% of the impact modifier taught by Arkema into the PLA resin composite material of the capstock of the window sash of modified Koenig with the expectation of increasing the toughness and impact strength of the capstock.  The impact modifier in the composition of the resulting capstock would have read on the impact modifier.  The impact modifier would have been present in a range of amounts which renders obvious the claimed range of amounts. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Deaner as applied to claim 1 above, and further in view of the Narita et al., US 2009/0246544 (“Narita”)(newly cited).
Regarding claim 22, as is described above, Koenig taken in combination with Deaner teaches an extruded article that meets the limitations of claim 1.  Modified Koenig is silent regarding a second extruded comprising glass fibers of a specific dimension.
Narita discloses articles formed from an extrudable PLA resin composition comprising glass fibers [abstract, 0074, 0105, 0107, 0343]. Narita teaches that glass fibers having a diameter for about 5 to about 30 µm and a length of about 1.5 to 6 mm are typically selected from extrusion [0099].
Modified Koenig and Narita are both directed towards articles formed from a PLA resin composition. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have selected glass fibers having a diameter of about 5 to about 30 µm and a length of about 1.5 to 6 mm for the composition of the capstock of extruded article of modified Koenig because as is taught glass fibers having these dimensions where known to be suitable for use in extrudable PLA resin compositions.
Allowable Subject Matter
Claims 4, 5, 33, 35-37, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 25 July 2022 with respect to claims 1, 4, 5, 7, 9, 22, 26, 33, 35-38, 40, 43, and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782